Citation Nr: 1538100	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied a rating in excess of 70 percent for the Veteran's service-connected PTSD.  In September 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In February 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In January 2015, the Board remanded the claim on appeal additional development and adjudication.  After completing the actions requested on remand, the RO continued to deny a higher rating (as reflected in a May 2015 supplemental SOC (SSOC)), and returned the matter to the Board.

As explained in more  detail below, the record appears to raise question as to whether the Veteran is unemployable due to his service-connected PTSD.  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the Veteran's service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision on the claim for a higher rating for PTSD is set forth below.  The claim for a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Pertinent to the March 2011 claim for increase, the Veteran's psychiatric symptoms have included nightmares and  impaired sleep, hypervigilance, anger/irritability, impaired impulse control, intrusive thoughts, flashbacks, restricted affect, depression, anxiety, occasional visual hallucinations, and occasional suicidal and homicidal thoughts; collectively, these symptoms are of the type, extent, and frequency or severity (as appropriate) that result in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The applicable criteria are adequate to rate the Veteran's PTSD at all points pertinent to the increased rating claim on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014 includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the Appeals Management Center (AMC) in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a pre-rating February 2010 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  The July 2011 rating decision reflects the initial adjudication of the claim after issuance of the February 2010 letter.  The July 2012 SOC set forth the criteria for a higher rating for PTSD, and the claim was subsequently adjudicated in a May 2015 SSOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's VA and private treatment records.  Also of record is the transcript of the June 2013 Board hearing, along with various written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

As noted above, the Veteran was afforded the opportunity to offer testimony during his February 2012 DRO and June 2013 Board hearings.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that both hearings were legally sufficient.

Here, during each hearing, information was solicited regarding the symptoms and severity of the Veteran's PTSD, as well as his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Particularly as regards the most recent, Board hearing, the undersigned did not explicitly suggest the submission of any specific evidence; however, on these facts, such omission was harmless.  

After the hearing, the submitted private treatment records dated between June 2013 and September 2014.  Thereafter, the Board remanded the claim for initial AOJ consideration of such evidence, and to give the Veteran additional opportunity to provide/identify any additional, outstanding mental health records.  After receiving more recent, January 2015 treatment records from the Veteran's private treatment provider suggesting a possible worsening depression, the AOJ arranged for the Veteran to undergo further examination in May 2015.  

The Board finds that the evidence of record-to include the reports of VA examination, and the Veteran's VA and private treatment records-is sufficient to resolve the higher rating claim on appeal.  Notably, there is no argument or suggestion that such evidence is insufficient, or that there is any existing evidence relevant to the claim herein decided that has been obtained or submitted. Furthermore, as the purposes of the January 2015 remand with respect to development and adjudication were accomplished, the Board finds that the AOJ complied with the remand directives, and that no further action in this regard is required.   See Stegall v West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has been assigned a 70 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45 ,093 (Aug, 4, 2014)].  

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point pertinent to the March 2011 claim for increase.

In March 2010, the Veteran was afforded a VA PTSD examination.  The examiner noted that the Veteran's symptoms were moderate.  His symptoms included combat nightmares and intrusive thoughts about combat, avoidance of conversations about combat, diminished interest, detachment from others, and restricted affect.  He also experienced impaired sleep, irritability, hypervigilance, and exaggerated startle response.  The Veteran was currently employed in construction and reported that he got along well with co-workers and supervisors, but generally kept to himself.  He had been working for 36 years at his most recent job.  The Veteran reported experiencing periodic irritability at work, but generally functioned satisfactorily.  He had been married for 42 years and had three adult children.  He experienced some marital discord due to irritability and detachment symptoms but had a stable marriage.  He kept to himself most of the time and engaged on moderate drinking on weekdays and heavy drinking on weekends.  The examiner noted that the Veteran's activities of daily living were not impaired.  The Veteran experienced suicidal ideation with no intent or plan.  

Mental status examination revealed no impairment of thought process or communications, and there were no delusions, hallucinations.  The Veteran did not have inappropriate behavior, and he was able to maintain minimal personal hygiene.  His orientation was normal and there was no evidence of memory loss or impairment.  The Veteran did not have obsessive or ritualistic behavior, and his rate and flow of speech were normal.  He did not have any panic attacks or impaired impulse controls.  He had moderate depressed mood and moderate anxiety.  The Veteran's sleep was impaired.  The examiner noted that there were no other symptoms.  The examiner assigned a GAF score of 68.  The examiner concluded that the Veteran experienced mild social impairment and there was an occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.

The Veteran underwent another VA examination in June 2011.  His reexperiencing symptoms were noted to include intrusive distressing memories, flashbacks, distress at exposure to internal or external cues that symbolize the event, and physiological reactivity on exposure to cues.  His avoidance symptoms included efforts to avoid thoughts, activities, and places; diminished interest in activities; feeling detached from others; and restricted affect range.  The Veteran's symptoms of increased arousal included sleep problems, irritability/anger outbursts, hypervigilance, and exaggerated startle response.  He could sleep for approximately six to seven hours each night.  The Veteran was currently employed and reported that he got along reasonably well with coworkers and supervisors, but had occasional difficulties.  At times, he worked seven days a week to keep his mind occupied.  He has recently been demoted after working as a supervisor for many years.  He was told that he was demoted because of economic reasons, but he believed it was due to his behavior.  The Veteran reported having good relationships with his wife and three children, and denied assaultiveness.  He reported that he became angry, but was able to remove himself from situations so he did not lose control.  He reported having passing suicidal thoughts in the past year, but denied any actual intent.  

Mental status examination revealed no impairment of thought process or communications, but the Veteran had occasional visual hallucinations of his experiences.  The Veteran did not have inappropriate behavior, and he was able to maintain minimal personal hygiene.  His orientation was normal.  As to memory loss, the Veteran was able to recall three out of four objects following a short interval.  The Veteran did not have obsessive or ritualistic behavior, and his rate and flow of speech were normal.  He reported having one to two panic attacks each year.  The examiner assigned a GAF score of 65.  He indicated that the Veteran had chronic mild to moderate symptoms, and that there was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.

October 2011 and November 2011 VA treatment records note that the Veteran was experiencing intrusive memories, anhedonia, social isolation, flashbacks, anger/irritability, sleep disturbances, hypervigilance, avoidance, emotional distancing, and fleeting suicidal ideation.

A December 2011 VA treatment record notes  that the Veteran presented with intrusive memories, nightmares/dreams, anger/irritability, and avoidance.  He stated that he had cut back on daily drinking.

In January 2012, the Veteran reported that he had been feeling tense and anxious.  He had suicidal ideation and reported an increase in his drinking.  He reported intrusive memories, increased anger/irritability, avoidance, and feelings of guilt regarding his combat experiences in Vietnam.

In February 2012, VA treatment records note that the Veteran had hypervigilance, increased anger/irritability, increased suicidal ideation with low intention to carry out plan, feelings of guilt and inadequacy, anhedonia, crying spells, social isolation, emotional distancing, and avoidance of thoughts and feelings.  He reported an increase in suicidal ideation in the last few years.  He also had fleeting homicidal ideation without a plan and with low intention.  He reported heavy alcohol use.  He had a difficult time getting along with his family and people at work.  The Veteran had been working in construction for the same employer since 1974, and was also working at night as a carpentry instructor at a community college.  The Veteran had been experiencing an increase in depressive symptoms, resulting in social isolation.  He reported that he was attempting to reengage with social activities with his family.  His GAF score was 50.

During the Veteran's February 2012 DRO hearing, he reported that he was not currently working and did not have any friends.  He stated that he was laid off because he could not focus on his job.  Reportedly, he  experienced suicidal thoughts three times a week.

In March 2012, the Veteran reported that he was continuing to struggle with intrusive memories and nightmares.  He had fleeting suicidal ideation with low intention to carry out a plan, and fleeting homicidal ideation with no plan.  He reported experiencing more anger/irritability and social isolation.

In a May 2012 examination report, the examiner noted that the Veteran worked from 1973 until March 2012 as a superintendent, foreman, and then as a worker.  Reportedly, he  was laid off and was told it was due to economic conditions.  However, the  Veteran expressed his belief that  he was demoted and then laid off due to his difficulty working with others, although the  examiner stated that such was not clearly caused by his PTSD symptoms.  When the Veteran was working, he reported leaving work early approximately once a week due to irritability and missing work once per month because he feared he would lose his temper and injure someone.  He reported a strained relationship with his wife and three children, but a good relationship with his six grandchildren.  He had very few friends and preferred to stay home.  He stated that he was able to go out, but was always vigilant and scanning his environment.  He reported road rage, but denied chasing people or engaging in fights.  He reported thoughts of suicide, but denied taking any actions or any history of past attempts.  

The examiner indicated that the Veteran experienced significant impairment due to PTSD symptoms.  Mental status examination revealed normal affect, cognition, behavior, orientation, conversation, speech, cognition, and memory.  He denied obsessive or ritualistic behaviors.  He had symptoms of suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that the Veteran did not have any other symptoms.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a GAF score of 50.

VA treatment records dated from May 2012 through August 2012 note that the Veteran had fleeting suicidal ideation, but had no intention to carry out a plan.

September 2012 VA treatment records note that the Veteran had hypervigilance, increased anger/irritability, increased suicidal ideation with low intention to carry out plan, feelings of guilt and inadequacy, anhedonia, crying spells, social isolation, emotional distancing, and avoidance of thoughts and feelings.  The treating clinician noted that the Veteran had likely coped with his symptoms of PTSD through heavy alcohol use and working long hours.  The Veteran was currently employed on a full-time basis.  The Veteran's GAF score was 52.

In June 2013, Dr. B.R., the Veteran's private psychologist, submitted a letter regarding the severity of the Veteran's PTSD.  Dr. B.R. indicated  that the Veteran experienced social withdrawal, anger, intensity, vigilance, exaggerated startle response, flashbacks, suicidal ideation, nightmares and sleep disturbance, loss of appetite, and alcohol use.  He noted that the Veteran's marriage was  disrupted when the Veteran got up from a nightmare, had a flashback, displayed a startle response, or otherwise re-experienced combat trauma.  The Veteran reported that work was his "medicine" and his primary coping method.  Dr. B.R. noted that the Veteran's PTSD was severe.

During the June 2013 Board hearing, the Veteran reported that he was unemployed from March 2012 to June 2012, and from September 2012 until December 2012.  The Veteran's representative offered  that the Veteran had problems at work with coworkers and wanted to leave, but he could not afford to retire.  At the time of the hearing, the Veteran was employed as a superintendent.  The Veteran stated that he was unable to get close to people, including family members.  

Treatment records from Dr. B.R., dated from July to August 2013, indicate that the Veteran had sleep disturbances and flashbacks.  It was noted that he  was currently working in construction.  He denied suicidal ideation.

September 2013 treatment records from Dr. B.R. show that the Veteran had been working, but his job would end upon completion in December.  The Veteran stated that he would try to find other work.

Treatment records from Dr. B.R, dated from January to March 2014, document that the Veteran had been unemployed since his job ended in December 2013.  He was reluctant to return to work because he did not have health insurance.  He reported that he kept busy remodeling parts of his home, and he had submitted job applications.  The Veteran had increased sleeping difficulty, including frequent awakenings, insomnia, and nightmares.

Treatment records from Dr. B.R., dated from April to August 2014, note that the Veteran had started working again.  His PTSD symptoms had increased and he had been experiencing flashbacks at work and at home.  

September 2014 treatment records from Dr. B.R. reflect that the Veteran no longer looked forward to his work.  In October 2014, the Veteran stated that he would retire after his current job was completed.  He stated that he could not handle the politics of the work place.  It was noted that the Veteran had insomnia due to nightmares, flashbacks/vivid recollections, intrusive thoughts triggered internally and externally, and hypervigilance.  

In an October 2014 letter, the Veteran's wife stated that the Veteran had restless nights, nightmares, a short temper, and depression.

January 2015 treatment records from Dr. B.R. indicate that the Veteran's depression was worse and he was considering taking a leave of absence from work.  Dr. B.R. opined  that the Veteran was quickly becoming unable to work.

In May 2015, the Veteran was afforded a VA PTSD examination.  The Veteran reported having tension at home because he is temperamental and prone to argue.  Socially, he attended his grandchildren's softball games, and once or twice a year he met with Vietnam Veterans.  Otherwise, he was alone and avoidant.  The examiner noted that the Veteran left his previous employer and had been self-employed as a carpenter for the past 11 months.  However, he was not able to work as well as before due to knee problems.  

On mental status examination, the Veteran was described as tense.  His speech and thinking were goal oriented.  His mood was depressed and his affect varied from being constricted to sad.  He admitted to suicidal ideation.  He reported that he had an anger problem and was hypervigilant.  He slept poorly and felt tired during the day.  His intellect, memory, and orientation were normal.  The Veteran's symptoms included depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran's level of psychological distress was severe, and opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Board finds that, collectively, the above-described evidence reflects that, pertinent to the March 2011 claim for increase, the Veteran's psychiatric symptoms have included nightmares, impaired sleep, hypervigilance, anger/irritability, impaired impulse control, intrusive thoughts, flashbacks, restricted affect, depression, anxiety, occasional visual hallucinations, and occasional suicidal and homicidal thoughts.  Such symptoms are of the type, extent, and frequency or severity (as appropriate) to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood-consistent with the currently assigned 70 percent rating.  

However, the Board finds that at no point pertinent to the increased rating claim on appeal have the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of total occupational and social impairment contemplated in the maximum, 100 percent rating.  The evidence has not shown such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms listed in the rating criteria as among the those  indicative of the level of impairment for which a 100 percent rating is assignable.

Considering the effect of the Veteran's symptoms on occupational and social functioning, as indicated above, the Veteran was married and was able to maintain a job for the majority of the period under consideration.   While, in  January 2015, Dr. B.R. stated that the Veteran was quickly becoming unable to work, the  May 2015 VA examiner noted that the  Veteran was self-employed as a carpenter, but that he  was not able to work as well as before due to knee problems.  The Board points out that, to the extent that the record may raise question as to whether the Veteran is effectively rendered unemployable due to PTSD, this matter is addressed in the TDIU claim addressed in the remand.  However, under the circumstances, the Board finds that at no point pertinent to the March 2011 claim for increase has Veteran been shown to experience psychiatric symptoms of the type, extent, and frequency or severity, as appropriate, to result in total occupational and social impairment for which a contemplated by the rating criteria for a 100 percent rating. 

The Board further finds that none of the GAF scores assigned during the relevant period provides a basis for assigning a 100 percent rating.  The Veteran's GAF scores have ranged from 50 to 68.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

While the Veteran's GAF scores have fluctuated over time, his lowest score assigned-50 in February and May 2012-is consistent with no greater impairment than that contemplated by the assigned 70 percent rating.  Clearly, as the lowest assigned GAF score is not indicative of the level of impairment contemplated in the maximum, 100 percent rating, it follow that his higher scores assigned during the pendency of the appeal-which are indicative of even less impairment than that contemplated in the currently assigned, 70 percent rating-provide no basis for the assignment of a 100 percent rating.  

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 100 percent rating are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 100 percent rating or any even higher rating under VA's rating schedule. 

In assessing the Veteran's PTSD, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained mental health professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal. 

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point during the appeal period has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the described symptomatology.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's PTSD is rated as 70 percent; as such, the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU are met.  However, the AOJ has not considered the Veteran's entitlement to a TDIU due to PTSD.

During his June 2013 Board hearing, the Veteran stated that he had problems with coworkers and wanted to retire, but he could not afford to do so.  January 2015 treatment notes from the Veteran's private physician indicate that the Veteran was "quickly becoming unable to work."  During his May 2015 VA PTSD examination, the Veteran reported that he was currently self-employed as a carpenter.  It is unclear as to how many hours the Veteran is currently working, and whether he has effectively (if not actually) been rendered unemployable by his PTSD.   The Board thus finds that the evidence appears to reasonably raise matter of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to his PTSD, and after completing further action pertinent to such claim, the AOJ should adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD, in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that all due process requirements are met, the AOJ should give the Veteran an opportunity to present information and/or evidence pertinent to the claim for a TDIU due to PTSD, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide notice to the Veteran of what is need to support a claim for a TDIU due to PTSD. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected PTSD.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

In the letter, explain what is needed to support a claim for a TDIU due to PTSD.  Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to PTSD in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


